 1

 2

 3

 4

 5

 6
                                                                 JS-6
 7

 8                             UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11 PEDRO JIMENEZ,                                 Case No. 8:18-cv-00242-AG (JDEx)
                                                  Assigned to Hon. Andrew J. Guilford
12                Plaintiff,
                                                  ORDER GRANTING STIPULATION
13         vs.                                    FOR DISMISSAL OF THE ENTIRE
                                                  ACTION
14
     SWARAN SINGH d/b/a PARK VIEW
15 MARKET; and DOES 1 through 10
     inclusive,
16
                  Defendants.
17

18                Based on the stipulation of the parties and for good cause shown:
19         IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
20 both sides to bear their own fees and costs.

21

22         SO ORDERED.
23

24         DATED: March 14, 2019                   _______________________________
25
                                                   United States District Court Judge

26

27

28

                                               1
                                             ORDER
